                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION


MICHELLE DENISE HOWARD                                                                PLAINTIFF

v.                                    Case No. 4:19-cv-4011

PAM CHERRY, et al.                                                                DEFENDANTS

                                            ORDER

       Before the Court is the Report and Recommendation filed September 30, 2019, by the

Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

ECF No. 34. Judge Bryant recommends that all claims against Separate Defendant Pam Cherry in

her individual and official capacities be dismissed. Plaintiff has responded with objections. ECF

No. 36. The Court finds the matter ripe for consideration.

       On January 30, 2016, Plaintiff, representing herself, filed the complaint in this matter.

Plaintiff alleges that Pam Cherry, an Arkansas Department of Human Services (“DHS”) family

caseworker, defamed Plaintiff after DHS took custody of her child. Plaintiff claims that Cherry

defamed her when Cherry presented evidence to the state trial court regarding the welfare of

Plaintiff’s child. Judge Bryant recommends that the defamation claims against Separate Defendant

Cherry be dismissed because these claims are not actionable under 28 U.S.C. § 1983. See Paul v.

Davis, 424 U.S. 693, 711-12 (1976); Miner v. Brackney, 719 F.2d 954, 955 (1983) (“Claims for

defamation and slander are not cognizable under [section] 1983.”). Further, assuming Plaintiff is

attempting to assert a defamation claim under state law, Judge Bryant recommends that these

claims be dismissed because the Court lacks subject matter jurisdiction over these claims.

       In her objections, Plaintiff does not address Judge Bryant’s findings that defamation claims

are not actionable under 28 U.S.C. § 1983 and that the Court lacks subject matter jurisdiction over
defamation claims based on state law. The Court agrees with Judge Bryant’s findings and

recommendation that Plaintiff’s claims against Separate Defendant Cherry be dismissed.

       Accordingly, based on its own de novo review, the Court overrules Plaintiff’s objections

and adopts the Report and Recommendation in toto. ECF No. 34. All claims against Separate

Defendant Pam Cherry are DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 12th day of December, 2019.

                                                   /s/ Susan O. Hickey
                                                   Susan O. Hickey
                                                   Chief United States District Judge




                                             -2-
